Case 7:19-cr-00734 Document1 Filed on 04/09/19 in TXSD Page 1of1

AO 91 (Rev 8/01) — Criminal Complaint

United States District Court

SOUTHERN DISTRICT OF TEXAS

McALLEN DIVISION

rt
United States District Cou
ern District Of Texas
South ee

 

UNITED STATES OF AMERICA

. APR - 9 2019 CRIMINAL COMPLAINT
Joel Coto-Ortiz ,

David J. Bradley, Clerk Case Number: M-19-05°' -

JAE YOB: 1981
Honduras
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about April 7, 2019 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to Honduras in pursuance of law, and
thereafter was found near Hidalgo, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States;

in violation of Title __8 _ United States Code, Section(s) 1326 (Felony)

I further state that I am a(n) Senior Patrol Agent_ and that this complaint is based on the
following facts:

Joel Coto-Ortiz was encountered by Border Patrol Agents near Hidalgo, Texas on April 7, 2019. The investigating agent established
that the Defendant was an undocumented alien and requested record checks. The Defendant claims to have illegally entered the United
States on April 7, 2019, near Hidalgo, Texas. Record checks revealed the Defendant was formally Deported/Excluded from the United
States on January 28, 2019 through Atlanta, Georgia. Prior to Deportation/Exclusion the Defendant was instructed not to return to
the United States without permission from the U.S. Attorney General and/or the Secretary of Homeland Security. On December 3,
2014, the defendant was convicted of Assault With a Deadly Weapon Serious Injury and sentenced to thirty-seven (37) to fifty-seven ~
(57) months confinement.

Continued on the attached sheet and made a part of this complaint: Yes No
Apprev eal Ss eee IP
SAC \

MH +

Sworn to before me and subscribed in my presence, Signature of —
April 9, 2019 Maria Guerre #@___ Senior Patrol Agent

J. Scott Hacker , U.S. Magistrate Judge hy sone

Name and Title of Judicial Officer . Signatu Judicial Officer
